Citation Nr: 1720876	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  15-17 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1983 to June 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a hearing before the Board in May 2017.  This request was subsequently cancelled.  Unfortunately, the Veteran died prior to completion of appellate review.


FINDING OF FACT

In March 2017, the Board was notified that the Veteran died in March 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  The record reveals that a Congressional staffer contacted VA in March 2017 and advised that the Veteran had died earlier that month.  In addition, there is a published account of the Veteran's death in the local news. In the absence of evidence to the contrary, a finding of fact of death may be established by the affidavits of persons who have personal knowledge of the fact of death, have viewed the body of the deceased, know it to be the body of the person whose death is being established, setting forth all the facts and circumstances concerning the death, place, date, time, and cause thereof. 38 C.F.R. § 3.211(e). Evidently, there is a delay in procuring the Veteran's death certificate. The account given by the Congressional office is confirmed in an online local news obituary entry. As there is no evidence to the contrary, the Board accepts the foregoing statements by the office of a member of Congress in addition to the news account as proof of the Veteran's death during the pendency of the appeal before the Board promulgated a decision.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016).



ORDER

The appeal is dismissed.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


